DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 05/04/2022 has been entered.
Claims 1-22 are now allowable based on applicant’s amendments and arguments. Examiner also withdraws 35 USC § 101 rejection based on applicant’s amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Patsarikas on 05/24/2022.
The application has been amended as follows: 
In claim 1: delete a term “” after a term “phase” in line 9
REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-22 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination of “injecting a reference voltage signal, wherein the reference voltage signal has a predefined amplitude and a predefined frequency;
determining orthogonal components of an extended back electromotive force (BEMF) model of the AC electrical machine based on the reference voltage signal, the one or more phase currents, and the rotor data; 
determining a product of the orthogonal components of the extended BEMF model; determining a squared-magnitude of the orthogonal components of the extended BEMF model;
determining the rotor characteristic of the AC electrical machine based on the product of the orthogonal components and the squared-magnitude of the orthogonal components; and controlling an output voltage provided to the AC electrical machine based on the rotor characteristic of the AC electrical machine.” with regards to claim 1,
obtaining a reference voltage signal, one or more phase currents and rotor data; determining orthogonal components of an extended back electromotive force (BEMF) model of the AC electrical machine based on the reference voltage signal, the one or more phase current characteristics, and the rotor data; determining a product of the orthogonal components of the extended BEMF model; determining a squared-magnitude of the orthogonal components of the extended BEMF model; and determining the rotor characteristic of the AC electrical machine based on the product of the orthogonal components and the squared-magnitude of the orthogonal components; and controlling an output voltage provided to the AC electrical machine based on the rotor characteristic of the AC electrical machine; wherein determining the rotor characteristic of the AC electrical machine based on the product of the orthoqonal components and the squared-magnitude of the orthogonal components further comprises generating an angular position error signal; and wherein generating the angular position error signal further comprises dividing the product of the orthogonal components by the squared-magnitude of the orthogonal components.” with respect to claim 5,
 “injecting a reference voltage signal, wherein the reference voltage signal has a predefined amplitude and a predefined frequency;
determining orthogonal components of an extended back electromotive force (BEMF) model of the AC electrical machine based on the reference voltage signal, the one or more phase currents, and the rotor data; determining a product of the orthogonal components of the extended BEMF model; determining a squared-magnitude of the orthogonal components of the extended BEMF model; determining a squared-difference of the orthogonal components of the extended BEMF model;
determining the rotor characteristic of the AC electrical machine based on the product of the orthogonal components, the squared-magnitude of the orthogonal components, and the squared-difference of the orthogonal components; and controlling an output voltage provided to the AC electrical machine based on the rotor characteristic of the AC electrical machine.” with respect to claim 8,
“obtaining a reference voltage signal, one or more phase currents and rotor data; 
determining orthogonal components of an extended back electromotive force (BEMF) model of the AC electrical machine based on the reference voltage signal, the one or more phase current characteristics, and the rotor data; determining a product of the orthogonal components of the extended BEMF model; determining a squared-magnitude of the orthogonal components of the extended BEMF model; determining a squared-difference of the orthogonal components of the extended BEMF model; determining the rotor characteristic of the AC electrical machine based on the product of the orthogonal components, the squared-magnitude of the orthogonal components, and the squared-difference of the orthogonal components; and controlling an output voltage provided to the AC electrical machine based on the rotor characteristic of the AC electrical machine; wherein determining the rotor characteristic of the AC electrical machine based on the product of the orthoqonal components and the squared-magnitude of the orthogonal components further comprises generating an angular position error signal; and wherein generating the angular position error signal further comprises dividing the product of the orthogonal components by the squared-magnitude of the orthogonal components.” with respect to claim 12

“injecting a reference voltage signal, wherein the reference voltage signal has a predefined amplitude and a predefined frequency;
determining orthogonal components of an extended back electromotive force (BEMF) model of the AC electrical machine based on the reference voltage signal, the one or more phase currents, and the rotor data; determining a product of the orthogonal components of the extended BEMF model; determining a squared-magnitude of the orthogonal components of the extended BEMF model; determining the rotor characteristic of the AC electrical machine based on the product of the orthogonal components and the squared-magnitude of the orthogonal components; and controlling an output voltage provided to the AC electrical machine based on the rotor characteristic of the AC electrical machine.” With respect to claim 21, and
“injecting a reference voltage signal, wherein the reference voltage signal has a predefined amplitude and a predefined frequency; 
determining orthogonal components of an extended back electromotive force (BEMF) model of the AC electrical machine based on the reference voltage signal, the one or more phase currents, and the rotor data; determining a product of the orthogonal components of the extended BEMF model; determining a squared-magnitude of the orthogonal components of the extended BEMF model; determining a squared-difference of the orthogonal components of the extended BEMF model; determining the rotor characteristic of the AC electrical machine based on the product of the orthogonal components, the squared-magnitude of the orthogonal components, and the squared-difference of the orthogonal components; and controlling an output voltage provided to the AC electrical machine based on the rotor characteristic of the AC electrical machine.” with respect to claim 22.

Examiner believes that the claim limitations above are neither inherent nor obvious. Therefore, the claims are allowable.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on M-F (7:30 AM-5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance call 800-786-9199 or 571-272-1000.




/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846